COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Bumgardner
Argued at Salem, Virginia


ROBERT BRUCE HAMM
                                            MEMORANDUM OPINION * BY
v.   Record No. 1607-98-3               JUDGE RUDOLPH BUMGARDNER, III
                                              SEPTEMBER 28, 1999
CITY OF NORTON


                 FROM THE CIRCUIT COURT OF WISE COUNTY
                        J. Robert Stump, Judge

             H. Patrick Cline (Cline, Adkins & Cline, on
             brief), for appellant.

             Timothy W. McAfee for appellee.


     Robert Hamm appeals his conviction of driving under the

influence of alcohol.     He argues that the police officer

unlawfully arrested him outside his territorial limit of

authority.     Finding that the arrest was lawful, we affirm the

conviction.

     A Norton City police officer observed the defendant driving

erratically within the city limits.     He followed the defendant,

who proceeded outside the city travelling on Route 58.     The

officer did not immediately activate his blue lights once he

developed a reasonable suspicion that the defendant was driving

under the influence because he did not feel it was safe to stop


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
the defendant at that point.   When the officer activated his

lights, the two had traveled more than one mile outside the city

along Route 58, but the location was physically within one mile

of the city limits.   The defendant did not stop his vehicle

until they had traveled more than one mile from the nearest

point in the city limits.

     Hoambrecker v. City of Lynchburg, 13 Va. App. 511, 513, 412

S.E.2d 729, 730 (1992), held that Code § 19.2-250 gave municipal

police officers the authority to arrest within one mile outside

city limits.   The defendant argues that the proper way to

measure the one-mile limitation fixed by Code § 19.2-250 is to

measure the distance traveled along the route actually taken.

In this case, the defendant and the officer traveled more than

one mile past the city limit sign as they proceeded into the

county, but on a direct line they were within one mile of the

city limits.   After it leaves the city, Route 58 runs along the

city limits before turning away from that boundary.

     Code § 19.2-250 states that jurisdiction "shall extend

. . . one mile beyond the corporate limits of such town or city

. . . ."   The meaning is clear; at all points along a corporate

limit, jurisdiction extends one mile beyond the limit.   This

delineates a perimeter enclosing the city limits that is at all

points one mile from the nearest point in the city limits.     The

crucial distance is between the point in question and the

closest point in the city limits.

                               - 2 -
        The defendant does not dispute the officer activated his

lights within one mile when measured on the most direct line to

the city limits.    It does not matter that the route actually

traveled extended more than a mile because that route still left

the parties within one mile of the nearest point in the city

limit boundary line.

        The defendant argues that even if the officer activated his

lights within one mile, he had to complete the stop within the

one-mile area.    He argues that Code § 19.2-77 permits an officer

to arrest beyond one mile if the defendant is fleeing and the

officer is in close pursuit.    The defendant argues that he was

not fleeing, as required by the statute, because he never

increased his speed, took any evasive action, or tried to get

away.

        Neiss v. Commonwealth, 16 Va. App. 807, 810, 433 S.E.2d

262, 265 (1993), held that proof that the officer was attempting

to arrest the suspect and was closely pursuing the suspect

satisfies Code § 19.2-77.    "The fact that [the defendant] was

not speeding or was not driving so as to elude [the officer]

does not mean that he was not fleeing from [him]."     Id.   Close

pursuit "is a relative term which depends upon time and distance

and which must be determined by examining the particular facts

of each case."     Id. (citing Callands v. Commonwealth, 208 Va.

340, 342-43, 157 S.E.2d 198, 201 (1967)).



                                 - 3 -
     The trial court specifically found that the officer was in

close pursuit.   The officer was directly behind the defendant

the entire time that he followed him.   The officer observed

erratic driving, which gave him justification to stop the

defendant, and as soon as it was safe to pull him over, the

officer activated his lights.   The officer did not complete the

stop for another .3 mile, but the facts support the trial

court's finding that the officer was in close pursuit.

Accordingly, the officer was authorized under Code § 19.2-77 to

make the arrest.   We affirm the conviction.

                                                         Affirmed.




                                - 4 -